***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                  IN RE MADISON M. ET AL.*
                         (AC 41469)
               DiPentima, C. J., and Prescott and Flynn, Js.

                                  Syllabus

The respondent father appealed to this court from the judgments of the
   trial court terminating his parental rights with respect to his three minor
   children pursuant to statute (§ 17a-112 [j] [3] [B] [i]) on the basis of his
   failure to achieve a sufficient degree of personal rehabilitation. The
   petitioner, the Commissioner of Children and Families, had filed neglect
   petitions and an order of temporary custody for each of the three chil-
   dren. The father was on the run from the law at that time, but the
   Department of Children and Families, nevertheless, unsuccessfully
   attempted to contact him by calling several numbers on file, leaving a
   message with a friend, and sending letters to addresses associated with
   him. The children were adjudicated neglected and placed in the custody
   of the petitioner, and specific steps were ordered for the father. When
   the department later contacted the father by phone, he refused to provide
   the department with his location and was uncooperative. After approxi-
   mately one year of evading detection, the father was arrested, incarcer-
   ated, and appeared before the court at an evidentiary hearing, at which
   time the previously ordered specific steps, which were not physically
   delivered to the father, were admitted as an exhibit, and the court
   approved the permanency plans of termination of parental rights and
   adoption. In the months leading up to the trial on the petitions to
   terminate the father’s parental rights, the department sent several letters
   to him but received no reply. Thereafter, the trial court granted the
   termination petitions with respect to all three children, finding that the
   father had failed to achieve sufficient personal rehabilitation. The court
   also found that the father had been provided the specific steps, as
   required by § 17a-112 (j) (3) (B) (i), and, alternatively, in light of his
   absconding and refusal to cooperate with the department’s investigation,
   the failure to provide him with the steps was harmless error. Held that
   the trial court did not err in concluding that the respondent father had
   been provided specific rehabilitative steps in a manner that satisfied
   the requirements of § 17a-112 (j) (3) (B) (i): under the circumstances
   of the present case, where the father had evaded detection intentionally
   and refused to respond to the department’s repeated inquiries, and where
   the previously ordered steps were admitted as an exhibit during the
   evidentiary hearing, at which time the steps would have been accessible
   to the father and his attorney, physical delivery of the steps to the father
   was not a necessary measure, and the petitioner’s efforts were more
   than sufficient to ensure that he knew specific steps had been ordered
   and that those steps were important to preserving his parental rights;
   moreover, even if the respondent father had not been provided the
   specific steps, such an omission would constitute harmless error, as
   the father would have been unable to observe certain specific steps,
   such as obtaining adequate housing and income, avoiding involvement
   with the criminal justice system, maintaining a safe and nurturing home
   environment, and developing a cohesive relationship with his children
   because of his incarceration and the allegations that he had sexually
   abused his children, and the physical delivery of specific steps would
   have been a futile endeavor in light of the father’s attitude toward the
   department and reluctance to change for the better, the court having
   found that the father was not ready to assume a responsible position
   in the lives of the children, that he was initially separated from his
   children because of his untreated substance abuse issues and general
   criminality, and that there was no indication that he had any intention
   of addressing those problems or becoming a stable and dependable
   figure in the lives of his children.
       Argued September 6—officially released October 18, 2018**

                             Procedural History
   Petitions by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor children, brought to the Superior
Court in the judicial district of New Britain, Juvenile
Matters, and tried to the court, Hon. Stephen F. Fraz-
zini, judge trial referee; judgments terminating the
parental rights of the respondent father, from which
the respondent father appealed to this court. Affirmed.
  David J. Reich, for the appellant (respondent father).
  Cynthia E. Mahon, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, Jane Rosenberg, solicitor general, and Benjamin
Zivyon, assistant attorney general, for the appellee
(petitioner).
                          Opinion

   DiPENTIMA, C. J. The respondent, Donald S., appeals
from the judgments of the trial court terminating his
parental rights with respect to his minor children, Madi-
son M., Deanna S., and Emma Grace S.1 On appeal, the
respondent claims that he was not provided the specific
steps mandated by General Statutes § 17a-112 (j) (3)
(B) (i) and, consequently, was unable to achieve a level
of rehabilitation that would reasonably encourage a
belief that at some future date he could assume a
responsible position in the lives of his children.2 Addi-
tionally, the respondent contends that the failure to
provide him with the specific steps did not constitute
harmless error. We do not agree with either argument
and, therefore, affirm the judgments of the trial court.
   The following factual findings of the trial court, which
are not challenged, and procedural history are relevant
to our consideration of the issues raised on appeal. Prior
to the filing of the neglect petitions, the Department
of Children and Families (department) had received
numerous reports that the respondent and the chil-
dren’s mother were not acting as responsible parents.
In 2011, the department substantiated separate
instances in which the parents had failed to follow up
on important medical appointments for Madison and
Deanna. The next year, the department also substanti-
ated a report that the parents had cancelled appoint-
ments for Emma Grace, only three months old at the
time, against the advice of her doctor. Then, in 2013,
Emma Grace missed multiple appointments with medi-
cal specialists, as well as appointments with her pedia-
trician.
   The parents were arrested in September, 2014, on
charges of risk of injury to a child; see General Statutes
§ 53-21; after Deanna, then six years old, was found
wandering alone outside in a dirty and disheveled condi-
tion. Several months later, in April, 2015, the department
received a report from Deanna’s school that there was
a six inch red mark on her backside. Deanna told school
staff that the respondent had struck her with a knife
and that he sometimes hits her with a belt. She also
told school staff that ‘‘it hurts’’ when he hits her, but
that she was ‘‘not afraid to go home.’’ (Internal quotation
marks omitted.) Following an investigation, however,
‘‘the department decided not to substantiate either par-
ent for neglect.’’
   During this time, the respondent was cooperative
with the department’s investigation. In May, 2015, he
informed the assigned investigative social worker that
Madison had been exhibiting behavioral issues at school
and scheduled a meeting to address her individualized
needs. Then, on June 2, 2015, he contacted the depart-
ment to notify officials that Emma Grace had been
injured when the stroller she was in fell down a flight
of stairs onto pavement. Two days later, on June 4,
2015, however, the department received reports that
the respondent had been arrested on June 3, 2015, for
breach of peace and interfering with a police officer,
stemming from an incident at the family’s home. The
department’s follow-up investigation revealed that the
respondent had been drinking and acting ‘‘nasty’’
toward the mother. She told him to leave, but he
refused. He later passed out in the backyard. When he
woke up, he began ringing neighbors’ doorbells and
screaming. At some point, the mother called the police,
and he was arrested. In connection with this incident,
a protective order was issued, and the respondent
moved out of the family’s home.
   The next day, June 5, 2015, the respondent attended
an evaluation at Wheeler Clinic for mental health and
substance abuse issues. It was recommended that he
enroll in an intensive outpatient program at its facility.
He agreed and successfully completed the program in
July, 2015. The respondent was then referred to a
relapse prevention group. Shortly after enrolling in this
program, however, he was discharged ‘‘unsuccessfully’’
after he notified Wheeler Clinic staff that he was moving
to New Haven.
   In August, 2015, the respondent again was arrested,
this time on motor vehicle charges. He failed to appear
in court on these charges, as well as the criminal charges
from the June 3, 2015 incident. Then, in October, 2015,
police began an investigation into allegations made by
the mother that the respondent had sexually assaulted
Madison. Although the police eventually concluded that
there was insufficient evidence to charge him, it was
at this time that the respondent’s whereabouts became
unknown to the department.
   In December, 2015, department social worker Brenda
Matta was assigned to the children’s case. She
attempted to contact the respondent by using phone
numbers that the department had listed for him but
was unsuccessful. She also contacted a friend of the
respondent and left a message for him; her call was
not returned. After searching the state Judicial Branch
website, Matta found two addresses for the respondent
and sent letters to these locations. She received no
reply.
   On December 18, 2015, following a report that the
mother and her new husband were consuming large
amounts of alcohol while caring for the children, the
department invoked a ninety-six hour hold on all three
children. Four days later, petitions were filed alleging
that the children were neglected. The same day, the
petitioner, the Commissioner of Children and Families,
also sought and obtained an ex parte order of temporary
custody for each of the three children. In granting the
orders of temporary custody, the court also ordered
preliminary specific steps for the respondent and the
mother. Matta testified that, at the time, the where-
abouts of the respondent remained unknown, and
notice of the orders of temporary custody was made
by publication.
    A preliminary hearing on the ex parte orders of
temporary custody was held on December 29, 2015;
neither parent attended. At the preliminary hearing on
the orders of temporary custody, the court found that
abode service had been made on the mother and sus-
tained the orders without prejudice to the respondent,
as publication was still pending. On January 27, 2016,
a preliminary hearing on the neglect petitions was held,
which neither parent attended. After finding proper ser-
vice and compliance with Practice Book § 17-21, the
court entered defaults against both parents for failing
to appear, adjudicated the children to be neglected and
ordered the petitioner to file a motion to review the
permanency plan by September 13, 2016.3 The children
were committed to the care of the petitioner and spe-
cific steps were again ordered for each parent.
   Finally, in February, 2016, the department was able
to speak with the respondent after an official from
Deanna’s school contacted Matta and informed her that
they had received a phone call from an individual claim-
ing to be Deanna’s father. Matta called the number
the school provided and spoke with an individual who
identified himself as the respondent. During their con-
versation, the respondent said he wanted to see his
children but refused to provide his address. He became
loud, threatening, and verbally abusive, before hanging
up. Sometime between March and July, 2016, Matta
attempted to contact him again at the same number
but was unsuccessful.
  In July, 2016, after nearly a year of evading detection,
the respondent was arrested and incarcerated. Two
months later, Madison informed her therapist that the
respondent had sexually abused her and her two sisters,
and the therapist reported the allegations of sexual
abuse to the department. On September 16, 2016, the
petitioner, pursuant to Practice Book § 34a-23, filed a
motion for emergency relief seeking an order sus-
pending the respondent’s visits with the three children
until the department completed an investigation into
the allegations of sexual abuse.4 The court granted the
petitioner’s motion ex parte the same day it was filed.
Following an investigation into the allegations, the
respondent was arrested and charged with multiple fel-
onies. The charges remained pending as of the date
of the court’s decision to terminate the respondent’s
parental rights.
   Approximately one month after issuing the emer-
gency ex parte order suspending the respondent’s visita-
tion rights, the court held a hearing on the petitioner’s
motion to review the permanency plan.5 At this hearing,
the petitioner notified the court for the first time that
the respondent was incarcerated. The hearing was con-
tinued until November 9, 2016, at which time the respon-
dent appeared and was appointed counsel. Initially, the
respondent, through counsel, objected to the petition-
er’s motion; however, at the evidentiary hearing on
December 7, 2016, the respondent withdrew his objec-
tion. During the hearing, and in the presence of the
respondent and his attorney, the petitioner introduced
as an exhibit a social study in support of her motion
to review the permanency plan, which included the
specific steps ordered by the court on January 27, 2016.
At the end of the hearing, the court approved the perma-
nency plans of termination of parental rights and
adoption.
   Upon learning that the respondent was incarcerated,
Matta began sending letters to him once a month. The
letters identified her as the social worker assigned to
the family’s case, requested the respondent’s participa-
tion in the case, and provided him with her direct line.
He did not respond to these letters. In December, 2016,
Matta was able to speak with the respondent over the
phone, at which time he told her that he did not want
the department to contact him anymore. Despite this
statement, Matta continued to send him letters. She
spoke with the respondent once more in May, 2017,
this time seeking information for the termination of
parental rights social study. During their conversation,
the respondent became angry and stopped answering
questions.
  On April 27, 2017, petitions were filed seeking to
terminate the parental rights of the respondent. The
petitions alleged grounds for termination pursuant to
§§ 17a-112 (j) (3) (B) (i) and (C). On October 24 and
30, 2017, a trial was held on the petitions to terminate.
Following the presentation of evidence and closing
arguments, the court ordered posttrial briefs addressing
the issue of whether the respondent had been provided
the specific steps, as required by statute, and heard oral
argument from the parties on December 6, 2017.
   In a thorough and well reasoned memorandum of
decision, dated February 7, 2018, the trial court granted
the termination petitions with respect to all three chil-
dren and rendered judgments accordingly.6 In its deci-
sion, the court found that there was clear and
convincing evidence that the department had made rea-
sonable efforts to locate the respondent, and that he had
been unwilling or unable to benefit from reunification
efforts. Further, the court found that the respondent
had failed to achieve a degree of personal rehabilitation
that would encourage a belief that, within a reasonable
time, he could assume a responsible position in the
lives of his children.7 See General Statutes § 17a-112 (j)
(3) (B) (i). Concomitantly, the court found that the
respondent had been provided the specific steps as
required by statute and, alternatively, in light of his
absconding and refusal to cooperate with the depart-
ment’s investigation, failure to provide him with the
steps was harmless error. This appeal followed. Addi-
tional facts will be set forth as necessary.
   The issue presented on appeal is whether the trial
court erred in holding that the respondent had been
‘‘provided’’ specific rehabilitative steps in a manner that
satisfies the requirements of § 17a-112 (j) (3) (B) (i)
and, if so, whether failing to provide him with the steps
was harmless. ‘‘Our review of the court’s interpretation
of this statute is plenary.’’ In re Unique R., 170 Conn.
App. 833, 845, 156 A.3d 1 (2017).
   ‘‘Proceedings to terminate parental rights are gov-
erned by § 17a-112. . . . Under [that provision], a hear-
ing on a petition to terminate parental rights consists
of two phases: the adjudicatory phase and the disposi-
tional phase. During the adjudicatory phase, the trial
court must determine whether one or more . . .
grounds for termination of parental rights set forth in
§ 17a-112 [(j) (3)] exists by clear and convincing evi-
dence. The [Commissioner of Children and Families]
. . . in petitioning to terminate those rights, must allege
and prove one or more of the statutory grounds.’’ (Inter-
nal quotation marks omitted.) In re Mariana A., 181
Conn. App. 415, 427, 186 A.3d 83 (2018). ‘‘Because a
respondent’s fundamental right to parent his or her
child is at stake, [t]he statutory criteria must be strictly
complied with before termination can be accomplished
and adoption proceedings begun.’’ (Internal quotation
marks omitted.) In re Egypt E., 327 Conn. 506, 527,
175 A.3d 21 (2018), cert. denied sub nom. Morsy E. v.
Commissioner of Children & Families (U.S. October
1, 2018) (No. 17-1549).
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . When a statute is
not plain and unambiguous, we also look for interpre-
tive guidance to the legislative history and circum-
stances surrounding its enactment, to the legislative
policy it was designed to implement, and to its relation-
ship to existing legislation and common law principles
governing the same general subject matter . . . .’’
(Internal quotation marks omitted.) In re Nevaeh W.,
317 Conn. 723, 729–30, 120 A.3d 1177 (2015).
   Pursuant to § 17a-112 (j) (3) (B), parental rights may
be terminated if ‘‘the child (i) has been found by the
Superior Court or the Probate Court to have been
neglected, abused or uncared for in a prior proceeding,
or (ii) is found to be neglected, abused or uncared for
and has been in the custody of the commissioner for
at least fifteen months and the parent of such child has
been provided specific steps to take to facilitate the
return of the child to the parent pursuant to section 46b-
129 and has failed to achieve such degree of personal
rehabilitation as would encourage the belief that within
a reasonable time, considering the age and needs of
the child, such parent could assume a responsible posi-
tion in the life of the child . . . .’’ Further, in In re
Elvin G., 310 Conn. 485, 500–506, 78 A.3d 797 (2013),
overruled in part on other grounds by In re Shane
M., 318 Conn. 569, 587–88, 122 A.3d 1247 (2015), our
Supreme Court concluded that the specific steps
requirement found in subparagraph (B) applies to both
clauses (i) and (ii), and, in most cases, when seeking
to terminate parental rights under either ground, the
petitioner must show by clear and convincing evidence
that steps had been ordered and provided to the respon-
dent. Neither the statute nor our case law, however,
establishes a definition of the term ‘‘provided.’’
   The respondent argues that ‘‘provided,’’ as it is used
in the context of this statute, requires physical delivery
of the specific steps to the parent. In this regard, the
respondent contends that at some point following his
appearance in this case at the November, 2016 hearing,
the petitioner or the court should have given him a copy
of the previously ordered specific steps or, at the very
least, communicated those steps, and their significance,
to him. He claims that failure to do so was tantamount
to noncompliance with the requirements of § 17a-112
(j) (3) (B) (i), for which we must reverse the judgments
of termination. We are not persuaded.
   As our Supreme Court explained in In re Elvin G.,
supra, 310 Conn. 507–508, the ‘‘[s]pecific steps provide
notice and guidance to a parent as to what should be
done to facilitate reunification and prevent termination
of rights. Their completion or noncompletion, however,
does not guarantee any outcome. A parent may com-
plete all of the specific steps and still be found to have
failed to rehabilitate. . . . Conversely, a parent could
fall somewhat short in completing the ordered steps,
but still be found to have achieved sufficient progress
so as to preclude a termination of his or her rights
based on a failure to rehabilitate.’’ (Citation omitted.)
In some respects, ‘‘[t]he specific steps are [simply] a
benchmark by which the court will measure the respon-
dent’s conduct to determine whether termination is
appropriate pursuant to § 17a-112 (j) (3) (B).’’ (Internal
quotation marks omitted.) In re Shane M., 148 Conn.
App. 308, 329, 84 A.3d 1265 (2014), aff’d, 318 Conn.
569, 122 A.3d 1247 (2015). Indeed, when ‘‘determining
whether a parent has achieved sufficient personal reha-
bilitation, a court may consider whether the parent has
corrected the factors that led to the initial commitment,
regardless of whether those factors were included in
specific expectations ordered by the court or imposed
by the department.’’ (Internal quotation marks omitted.)
In re Jazmine B., 121 Conn. App. 376, 390–91, 996 A.2d
286, cert. denied, 297 Conn. 924, 998 A.2d 168 (2010).
   The petitioner contends that just as General Statutes
§ 45a-716,8 which § 17a-112 incorporates by reference,
allows for multiple means of legal service, we should
construe ‘‘provide’’ in a similar flexible and administra-
tively efficient fashion. For her part, the petitioner
claims that this position is logically consistent with the
plain meaning of ‘‘provide,’’ which is defined as ‘‘to
supply or make something available . . . .’’ See Mer-
riam-Webster’s Collegiate Dictionary (11th Ed. 2003);
see also Vazquez v. Buhl, 150 Conn. App. 117, 129, 90
A.3d 331 (2014) (‘‘[a]ccording to one dictionary, the
definition of ‘provide’ is to: ‘make (something) available’
or ‘supply (something that is wanted or needed)
. . . .’ ’’). From this common definition, it is argued,
one cannot necessarily infer that ‘‘provide’’ requires a
direct conveyance from one person to another.
   Although we find merit in this position, we are reluc-
tant to graft into the statute a one-size-fits-all definition
prescribing the efforts the petitioner must undertake
in order to ensure that a respondent is apprised of the
specific steps. Rather, it is more consistent with our
jurisprudence in this area that this issue be addressed
on a case-by-case basis in light of the particular facts
before the court. See, e.g., In re Stanley D., 61 Conn.
App. 224, 231, 763 A.2d 83 (2000) (noting that for pur-
poses of § 17a-112 ‘‘reasonable time’’ is factual determi-
nation to be made on case-by-case basis). In this regard,
there might be some circumstances where merely mak-
ing the specific steps available in the court file would
be inadequate given the respondent’s involvement in the
case and cooperation with the department. Conversely,
where the respondent has evaded detection intention-
ally and/or refused to respond to the department’s
inquiries, we do not believe that physical delivery of
the steps is a necessary measure. The upshot of this
approach is that the court balances the respondent’s
willingness to participate in the proceedings against the
petitioner’s efforts to notify the parent of the actions
needed to facilitate reunification and avoid termination.
   Applying this approach to the unchallenged facts of
this case, we conclude that the respondent was pro-
vided with the specific steps, as required by § 17a-112
(j) (3) (B) (i). In December, 2015, when the children
were first placed in the custody of the petitioner, the
respondent was on the run from the law. During the
initial stages of these proceedings, the department
attempted to contact him by calling several numbers
on file, leaving a message with a friend, and sending
letters to addresses associated with him. Further, once
contact was made with the respondent in February,
2016, he refused to provide the department with his
location, became argumentative, and eventually hung
up on the department social worker. After he was incar-
cerated and appeared in court, the previously ordered
steps were admitted as an exhibit during the December,
2016 evidentiary hearing. At this time, the steps would
have been accessible to the respondent and his attor-
ney, if they had not been already. Finally, in the months
leading up to the October, 2017 trial, the department
sent several letters to the respondent asking for his
cooperation with the termination of parental rights
social study, but received no reply. Accordingly, given
the respondent’s recalcitrance throughout this process,
the petitioner’s efforts were more than sufficient to
ensure that he knew specific steps had been ordered
and that those steps were important to preserving his
parental rights. To require physical delivery of the steps
in this circumstance would only encourage respondents
to take a contentious or evasive posture during the
pendency of their case.
  Even if we were to determine, however, that the
respondent had not been provided the specific steps,
such an omission simply would constitute harmless
error in this context. As in In re Elvin G., supra, 310
Conn. 509–17, where hindsight demonstrates that the
respondent would have been unable or unwilling to
observe specific steps, had they been provided, the
absence of such steps does not vitiate an otherwise
valid judgment. Here, the steps ordered in December,
2015, and January, 2016, required the respondent to
obtain adequate housing and income, avoid involve-
ment with the criminal justice system, and maintain a
safe, stable and nurturing home environment, all of
which he could not accomplish given his incarceration.
Moreover, following new allegations of sexual abuse,
the respondent was no longer permitted to visit with the
children, which in turn prevented him from developing
a cohesive relationship with them, which was another
required step. Finally, many of the steps mandated that
the respondent cooperate and communicate regularly
with the department, which as evidenced in the record,
he failed to do repeatedly.
   We find our conclusion of harmless error further
supported by the fact that the respondent does not
contest the trial court’s finding that he failed to rehabili-
tate. In deciding to terminate his parental rights, the
trial court found that the respondent was not ready to
assume a responsible position in the lives of the chil-
dren, especially in view of the childrens’ ages and partic-
ular needs. Additionally, the court noted that it was
the respondent’s untreated substance abuse issues and
general criminality that initially led to his separation
from the children. There was no indication from his
conduct throughout the proceedings, even following his
incarceration, that he had any intention of addressing
these problems or becoming a stable and dependable
figure in the lives of his children. As such, any physical
delivery, if required, of specific steps would have been
a futile endeavor in light of the respondent’s attitude
toward the department and reluctance to change for
the better. See In re Jazmine B., supra, 121 Conn.
App. 390–91 (‘‘[i]n determining whether a parent has
achieved sufficient personal rehabilitation, a court may
consider whether the parent has corrected the factors
that led to the initial commitment, regardless of whether
those factors were included in specific expectations
ordered by the court or imposed by the department’’
[internal quotation marks omitted]).
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** October 18, 2018, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The children’s mother consented to the termination of her parental rights
and did not participate in this appeal.
   2
     On September 5, 2018, the attorney for the minor children filed a state-
ment pursuant to Practice Book § 67-13, adopting the position of the peti-
tioner, the Commissioner of Children and Families.
   3
     ‘‘The statutes governing permanency plans were adopted to comply with
federal law regulating state access to federal funding for children who have
been removed from their parents . . . . In order to continue to receive
federal funds, Congress requires states to review permanency plans every
twelve months. 42 U.S.C. § 622 (a) and (b) (8) (A) (ii) (2012).’’ (Citation
omitted.) In re Mindy F., 153 Conn. App. 809, 812–13 n.5, 104 A.3d 799
(2014), cert. denied, 315 Conn. 913, 106 A.3d 306 (2015); see also Practice
Book § 35a-14.
   4
     Prior to this order, the respondent had not visited with children at any
point while they were in the custody of the petitioner.
   5
     See footnote 3 of this opinion.
   6
     On May 23, 2018, the trial court issued a corrected memorandum of
decision, which fixed an error regarding the date on which it held a hearing
on the motion to review the permanency plan.
   7
     The court found that the petitioner had not met her burden of proof to
establish grounds for termination under § 17a-112 (j) (3) (C). Specifically,
the court considered evidence that a previous investigation into claims
of sexual molestation by the respondent concluded that ‘‘the mother was
instigating [Madison] to make the allegation.’’ Additionally, the court noted
‘‘the vague nature of the current allegations, questions about [the respon-
dent’s] opportunity to abuse the children after their statements of affection
for him, and the court’s lack of opportunity to hear from police or the
forensic interviewer about the children’s statements or to hear testimony
from the children themselves in order to assess the reliability and credibility
of those allegations . . . .’’ (Footnote omitted.) We do not address this
issue on appeal, as the petitioner did not present it as an alternative ground
to affirm.
   8
     ‘‘Except as provided in subsection (d) of this section, notice of the
hearing and a copy of the petition, certified by the petitioner, the petitioner’s
agent or attorney, or the clerk of the court, shall be served at least ten days
before the date of the hearing by personal service or service at the person’s
usual place of abode on the persons enumerated in subsection (b) of this
section who are within the state, and by first class mail on the Commissioner
of Children and Families and the Attorney General. If the address of any
person entitled to personal service or service at the person’s usual place
of abode is unknown, or if personal service or service at the person’s usual
place of abode cannot be reasonably effected within the state, or if any
person enumerated in subsection (b) of this section is out of the state, a
judge or the clerk of the court shall order notice to be given by registered
or certified mail, return receipt requested, or by publication at least ten
days before the date of the hearing. Any such publication shall be in a
newspaper of general circulation in the place of the last-known address of
the person to be notified, whether within or without this state, or, if no
such address is known, in the place where the petition has been filed.’’
General Statutes § 45a-716 (c).